UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5185



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY LAMAR EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:99-cr-00126)


Submitted: May 21, 2007                        Decided: July 6, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jane Moran, JANE MORAN LAW OFFICE, Williamson, West Virginia, for
Appellant.   Charles T. Miller, United States Attorney, John J.
Frail, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Lamar Evans was convicted by a jury of aiding and

abetting the possession with intent to distribute cocaine base in

violation of 18 U.S.C. § 2 (2000); 21 U.S.C. § 841(a)(1) (2000) and

sentenced to 188 months in prison and three years of supervised

release.   On appeal, we affirmed Evans’s conviction and sentence.

See United States v. Evans, 102 F. App’x 836 (4th Cir. 2004)

(unpublished).     Evans subsequently moved to vacate his sentence

under 28 U.S.C. § 2255 (2000), and the district court ordered that

he be resentenced in accordance with United States v. Booker, 543

U.S. 220 (2005). At Evans’s resentencing, the district court again

sentenced him to 188 months in prison and three years of supervised

release.    On appeal, Evans contends the district court erred by

sentencing him based on facts not found by the jury beyond a

reasonable doubt, and his sentence at the low end of his advisory

guideline range was unreasonable.        We affirm.

           We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

In sentencing a defendant, the district court must:        (1) properly

calculate the guideline range; (2) determine whether a sentence

within that range serves the factors under 18 U.S.C. § 3553(a)

(2000);    (3)   implement   mandatory    statutory   limitations;   and

(4) explain its reasons for selecting the sentence, especially a


                                 - 2 -
sentence outside the range.    United States v. Green, 436 F.3d 449,

455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                A

sentence    within   a   properly     calculated   guideline   range   is

presumptively reasonable.    Id. at 457.     In considering whether the

sentence is reasonable, we review a district court’s factual

findings for clear error and its legal conclusions de novo. United

States v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

            Based on its findings by a preponderance of the evidence,

the district court concluded Evans was responsible for 340.2 grams

of cocaine base, resulting in a base offense level of thirty-four

under U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1(c)(3)

(2003), and that a two-level enhancement under USSG § 2D1.1(b)(1)

for possession of a firearm should be applied.              With a total

offense level of thirty-six and criminal history category I, the

advisory guideline range was 188 to 235 months.            Evans does not

challenge the facts underlying these calculations but argues the

district court violated the Sixth Amendment by sentencing him based

on facts not found by the jury beyond a reasonable doubt.         We find

no error.    See United States v. Morris, 429 F.3d 65, 72 (4th Cir.

2005), cert. denied, 127 S. Ct. 121 (2006).

            Evans next contends his sentence is unreasonable, because

it “disregards § 3553 factors regarding his age, prior criminal

record, and the history of his case.”       We disagree.    In sentencing

Evans to the low end of his advisory guideline range, the district


                                    - 3 -
court noted it considered not only the nature and circumstances of

the offense but also Evans’s history and characteristics.    While

the court found it regrettable that Evans would be subject to a

sentence of such length considering his young age and relatively

minor criminal history, the court reasonably concluded a sentence

within the advisory range was appropriate in this case.

          The court noted a sentence within the range reflected not

only the seriousness of the offense but promoted respect for the

law; provided just punishment for the offense; adequately deterred

future criminal conduct; protected the public from future crimes;

and allowed Evans to receive educational and vocational training.

The court found there was no unwarranted sentencing disparity

between Evans’s sentence and that of his co-defendant, based on the

co-defendant’s substantial assistance to the Government.     Taking

into account all of the § 3553(a) factors, the court reasonably

found Evans’s age and criminal history did not justify a variance,

but that a sentence at the low end of the range was appropriate.

          We therefore affirm the district court’s judgment.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                           AFFIRMED




                              - 4 -